UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) Suite 2101, 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong (Address of principal executive offices)(Zip Code) (852) 3679 3110 (Registrant’s telephone number, including area code) Room 801, Austin Tower, 22-26 Austin Avenue, T.S.T, Kowloon, Hong Kong (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X]Yes[] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:51,644,399 shares of Common Stock, $0.01 par value, as of May 13, 2011 TITANIUM GROUP LIMITED AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 - 10 2 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2010 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) March 31, 2011 December 31, 2010 US$ HK$ HK$ ASSETS Current assets: Cash and cash equivalents Restricted cash Deposits and other receivables TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued liabilities Amount due to a director Amount due to a stockholder - - Amount due to a former director - - Notes payable - Convertible note Convertible debenture Total liabilities Commitments and contingencies Stockholders’ deficit: Common stock, US$0.01 (HK$0.078) par value, 100,000,000 shares authorized, 51,644,399 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) ) Accumulated deficit ) ) ) Total deficit ) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT See accompanying notes to condensed consolidated financial statements. 3 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended March 31, US$ HK$ HK$ REVENUE, NET - - COST OF REVENUE - - - GROSS PROFIT - - Operating expense: Selling, general and administrative Total operating expenses LOSS FROM OPERATIONS ) ) ) Other income (expense): Interest income 2 18 - Interest expense ) ) ) Discount of convertible debenture - - ) Gain from change in fair value of warrant liability - - Total other expense ) ) ) LOSS BEFORE INCOME TAX ) ) ) Income tax expense - - - NET LOSS ) ) ) Other comprehensive (loss) income: - Foreign currency translation (loss) gain ) ) COMPREHENSIVE LOSS ) ) ) Net loss per share – Basic and diluted ) ) ) Weighted average common shares outstanding – Basic and diluted See accompanying notes to condensed consolidated financial statements. 4 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) Three months ended March 31, US$ HK$ HK$ Cash flow from operating activities: Net loss ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization cost on discount of convertible debenture - - Gain from change in fair value of warrant liability - - ) Receivable written-off due from a former director - Changes in operating assets and liabilities: Accounts receivable - - Deposits and other receivables ) ) - Restricted cash - Accounts payable and accrued liabilities Deferred revenue - - ) Net cash used in operating activities ) ) ) Cash flows from financing activities: Advances from a third party - Advances from a former director - - Advances from a stockholder - - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalent NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $
